Petitioner appeals from (1) so much of an order of the Family Court, 'Suffolk County, dated April 22, 1969, as amended a prior order of said court by increasing the amount that respondent is required to pay for support to only $108.88 every two weeks, and (2) a payroll deduction order of the same court, also dated April 22, 1969. First above-mentioned order modified, on the law and the facts, by adding thereto a provision directing respondent to pay to appellant, at the same times that the biweekly support payments are required to be made thereunder, an additional amount of $20 on account of arrears of support; and second above-mentioned order modified, on the law and the facts, by increasing the amount set forth in the decretal provisions thereof from $108.88 to $128;88, so as to include $20 on account of arrears. As so modified, orders affirmed insofar as appealed from, without costs. In our opinion, the failure of the court below to include provisions for payment of arrears was apparently inadvertent since the only issue before it was the question of increased support based on respondent’s increased earnings. 'Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.